Title: From Alexander Hamilton to Roger Alden, Brockholst Livingston, Carlile Pollock, Guilian Verplanck, and Joshua Waddington, 15 January 1792
From: Hamilton, Alexander
To: Alden, Roger,Livingston, Brockholst,Pollock, Carlile,Verplanck, Gulian,Waddington, Joshua



Philadelphia January 151792
Gentlemen

The mark of esteem, on the part of fellow Citizens, to whom I am attached by so many ties, which is announced in your letter of the 29 of December, is intitled to my affectionate acknowlegements.
I shall chearfully obey their wish as far as respects the taking of my Portrait; but I ask that they will permit it to appear unconnected with any incident of my political life. The simple representation of their fellow Citizen and friend will best accord with my feelings.
With true esteem & consideration  I have the honor to be Gentlemen  Your  Obed serv
